DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-3, 6-10, 13-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10924234 B2 (hereinafter ‘234). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of Application 17145811
Claim 1 of ‘971
An integrated circuit, comprising: circuitry, which, in operation, controls receiving control information indicating a number of symbols on which a Demodulation Reference Signal (DMRS) is to be mapped; and transmitting a signal in a multiple consecutive subframes; wherein the DMRS is mapped to multiple non-consecutive sets in the multiple consecutive subframes, a time period of each of the multiple non- consecutive sets being determined based on the number of symbols indicated by the control information, the time period of each of the multiple non-consecutive sets is less than 14 symbols regardless of a number of the multiple consecutive subframes, and the time period of each of the multiple non-consecutive sets are symbols other than SRS symbol candidates.
A communication apparatus, comprising: a receiver, which, in operation, receives resource allocation information relating to a resource allocated for a physical uplink shared channel (PUSCH) transmission, Demodulation Reference Signal (DMRS) information indicating a number of symbols on which a DMRS is to be mapped, and sounding reference signal (SRS) information indicating SRS symbol candidates to which a SRS is to be mapped, the resource including multiple consecutive subframes and multiple subcarriers; and a transmitter, which, in operation, transmits a signal including the DMRS which is mapped to sets of symbols distributed in non-consecutive subframes of the multiple consecutive subframes, wherein each of the sets of symbols include multiple consecutive symbols depending on the received DMRS information, a number of the multiple consecutive symbols is less than 14 symbols regardless of a number of the multiple consecutive subframes included in the resource, and the sets of symbols are symbols other than the SRS symbol candidates.


Claim 3, 8, 10 is rejected based on claim 1 of ‘234.
Claims 2, 9 rejected based on claim 2 of 234.
Claim 6, 13 rejected based on claim 8 of ‘234.
Claim 7, 14 rejected based on claim 9 of ‘234.

Allowable Subject Matter
Claim 4-5, 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Chen”) (WO 2014110924 A1, see English translation attached).

Regarding claim 1, Chen teaches:
An integrated circuit, comprising: circuitry, which, in operation [“The application scenario includes at least one base station (network side device, such as eNode B) and at least one mobile station (user side device, such as UE)”, see page 6 of translation considered to include the circuitry], controls receiving control information indicating a number of symbols on which a Demodulation Reference Signal (DMRS) is to be mapped [see page 9-12 of translation document, and Figure 4 “The transmitting location indication information includes: subframe location indication information and OFDM symbol location indication information”]; and transmitting a signal in a multiple consecutive subframes [Figure 4, multiple subframes 1, 2, 3]; 
wherein the DMRS is mapped to multiple non-consecutive sets in the multiple consecutive subframes [Figure 4, Examiner considers a set to be a slot in a subframe, see page 9-12 comprising 7 symbols i.e. normal cyclic prefix, wherein multiple slots or sets in the three subframes in Figure 4, and sets comprising DMRS are non-consecutive as these are in subframe 1 and subframe 3], a time period of each of the multiple non- consecutive sets being determined based on the number of symbols indicated by the control information [Figure 4, DMRS mapped to subframe 1, 3, and within each subframe of 1, 3 mapped to a single symbol, see “The OFDM symbol position indication information indicates an OFDM symbol that actually carries an uplink DMRS signal within a subframe range including an uplink DMRS signal; its number of bits is equal to the number of OFDM symbols in the subframe, and each bit indicates a subframe range including the uplink DMRS signal. Whether the corresponding OFDM symbol carries the uplink DMRS signal. In this embodiment, the OFDM symbol position indication information includes 14 bits, and each bit corresponds to one OFDM symbol, and the specific value is “00000010000000”, where the bit is set to “1”, indicating that the corresponding OFDM symbol carries the uplink DMRS signal” thus the time period is 1 slot set by the signaling indicating the DMRS symbol see page 9-12], the time period of each of the multiple non-consecutive sets is less than 14 symbols regardless of a number of the multiple consecutive subframes [Figure 4, time periods are the slots, less than 14 symbols as the whole subframe is 14 symbols and the slots are a subset i.e. two slots per subframe], and the time period of each of the multiple non-consecutive sets are symbols other than SRS symbol candidates [See Figure 4, and no SRS indicated, thus non-SRS candidates].

Regarding claim 2, Chen teaches:
The integrated circuit according to claim 1, wherein each of the multiple non-consecutive sets is periodically allocated in multiple consecutive subframes [Figure 4, each set is considered a slot of the subframe, periodically allocated across three subframes].

Regarding claim 8, Chen teaches:
An integrated circuit, comprising: reception circuitry [“The application scenario includes at least one base station (network side device, such as eNode B) and at least one mobile station (user side device, such as UE)”, see page 6 of translation considered to include the circuitry], which, in operation, controls reception of control information indicating a number of symbols on which a Demodulation Reference Signal (DMRS) is to be mapped [see page 9-12 of translation document, and Figure 4 “The transmitting location indication information includes: subframe location indication information and OFDM symbol location indication information”]; and transmission circuitry, which, in operation, controls transmission of a signal in a multiple consecutive subframes [Figure 4, multiple subframes 1, 2, 3]; wherein the DMRS is mapped to multiple non-consecutive sets in the multiple consecutive subframes [Figure 4, Examiner considers a set to be a slot in a subframe, see page 9-12 comprising 7 symbols i.e. normal cyclic prefix, wherein multiple slots or sets in the three subframes in Figure 4, and sets comprising DMRS are non-consecutive as these are in subframe 1 and subframe 3], a time period of each of the multiple non- consecutive sets being determined based on the number of symbols indicated by the control information [Figure 4, DMRS mapped to subframe 1, 3, and within each subframe of 1, 3 mapped to a single symbol, see “The OFDM symbol position indication information indicates an OFDM symbol that actually carries an uplink DMRS signal within a subframe range including an uplink DMRS signal; its number of bits is equal to the number of OFDM symbols in the subframe, and each bit indicates a subframe range including the uplink DMRS signal. Whether the corresponding OFDM symbol carries the uplink DMRS signal. In this embodiment, the OFDM symbol position indication information includes 14 bits, and each bit corresponds to one OFDM symbol, and the specific value is “00000010000000”, where the bit is set to “1”, indicating that the corresponding OFDM symbol carries the uplink DMRS signal” thus the time period is 1 slot set by the signaling indicating the DMRS symbol see page 9-12], the time period of each of the multiple non-consecutive sets is less than 14 symbols regardless of a number of the multiple consecutive subframes [Figure 4, time periods are the slots, less than 14 symbols as the whole subframe is 14 symbols and the slots are a subset i.e. two slots per subframe], and the time period of each of the multiple non-consecutive sets are symbols other than SRS symbol candidates [See Figure 4, and no SRS indicated, thus non-SRS candidates].

Regarding claim 9, Chen teaches:
The integrated circuit according to claim 8, wherein each of the multiple non-consecutive sets is periodically allocated in multiple consecutive subframes [Figure 4, each set is considered a slot of the subframe, periodically allocated across three subframes].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 7, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen”) (WO 2014110924 A1, see English translation attached) in view of Ogawa et al. (“Ogawa”) (US 20140126510 A1).

Regarding claim 3, Chen teaches:
The integrated circuit according to claim 1. 
Chen teaches DMRS for uplink but not SRS candidates however Ogawa teaches wherein the SRS symbol candidates is transmitted via a higher layer signaling [¶0002, higher layer signaling assigns SRS candidates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to specify higher layer signaling indicating candidate SRS positions as in Ogawa. Chen teaches DMRS and the claim recites that SRS are not included in the symbols in the DMRS however it would have been obvious to modify Chen to further teach higher layer indications of SRS candidates as in Ogawa who teaches this is convention and known in the art according to 3GPP LTE standards for transmitting SRS subframes to measure quality ¶0002 thus making this an obvious combination of prior art elements according to known techniques. 

Regarding claim 7, Chen teaches:
The integrated circuit according to claim 1, wherein a total number of symbols in the multiple non-consecutive sets is determined based on a repetition number of an uplink channel and a number of subframes per a resource unit [Figure 4, the non-consecutive sets are the slot in subframe 1 and the slot in subframe 3, the number of symbols total across these two slots based on the cyclic prefix allocating 7 symbols per slot, and there being three subframes total in which two are used for DMRS, resulting in 14 symbols total for three subframes and cyclic prefix being normal i.e. 7 symbols per slot, and DMRS allocated based on three subframes as indicated in control signaling Figure 4, thus evidence of a relationship between the repetition (cyclic prefix) and there being three subframes, resulting in two DMRS mapped to non-consecutive sets  then DMRS allocated as in Figure 4].
Chen teaches repetition of resources for uplink data but not expressly PUSCH however Ogawa teaches data region in a subframe may be PUSCH [¶0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to specify PUSCH. Chen teaches resources for uplink data and it would have been obvious to modify Chen to recite PUSCH as in Ogawa who teaches this is for uplink data transmission thus it would have been an obvious combination of prior art elements according to known techniques to specify PUSCH.

Regarding claim 10, Chen teaches:
The integrated circuit according to claim 8. 
Chen teaches DMRS for uplink but not SRS candidates however Ogawa teaches wherein the SRS symbol candidates is transmitted via a higher layer signaling [¶0002, higher layer signaling assigns SRS candidates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to specify higher layer signaling indicating candidate SRS positions as in Ogawa. Chen teaches DMRS and the claim recites that SRS are not included in the symbols in the DMRS however it would have been obvious to modify Chen to further teach higher layer indications of SRS candidates as in Ogawa who teaches this is convention and known in the art according to 3GPP LTE standards for transmitting SRS subframes to measure quality ¶0002 thus making this an obvious combination of prior art elements according to known techniques. 

Regarding claim 14, Chen teaches:
The integrated circuit according to claim 8, wherein a total number of symbols in the multiple non-consecutive sets is determined based on a repetition number of an uplink channel and a number of subframes per a resource unit [Figure 4, the non-consecutive sets are the slot in subframe 1 and the slot in subframe 3, the number of symbols total across these two slots based on the cyclic prefix allocating 7 symbols per slot, and there being three subframes total in which two are used for DMRS, resulting in 14 symbols total for three subframes and cyclic prefix being normal i.e. 7 symbols per slot, and DMRS allocated based on three subframes as indicated in control signaling Figure 4, thus evidence of a relationship between the repetition (cyclic prefix) and there being three subframes, resulting in two DMRS mapped to non-consecutive sets  then DMRS allocated as in Figure 4, see further page 9-12 where white symbols in Figure 4 are for data].
Chen teaches repetition of resources for uplink data but not expressly PUSCH however Ogawa teaches data region in a subframe may be PUSCH [¶0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to specify PUSCH. Chen teaches resources for uplink data and it would have been obvious to modify Chen to recite PUSCH as in Ogawa who teaches this is for uplink data transmission thus it would have been an obvious combination of prior art elements according to known techniques to specify PUSCH.

Claim 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen”) (WO 2014110924 A1, see English translation attached) in view of Dinan (US 20130272233 A1).

Regarding claim 6, Chen teaches:
The integrated circuit according to claim 1, wherein the signal is generated without assuming the SRS symbol candidates [Figure 5 and no indication of assuming SRS symbol candidates performed]
Chen teaches non-consecutive subframes sending DMRS but does not indicate that data can be allocated to the resource without assuming puncturing.
Dinan teaches  wherein data is allocated in the resource [¶0088, HARQ-ACK data allocated in resource of subframe], and some of the signal relating to the SRS symbol candidates is punctured before transmission [¶0088, UE transmits HARQ-ACK in symbol that is punctured thus puncturing occurs before transmission for at least a subframe other than the subframes in Chen].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen with that of Dinan in order to map data to the subframe without assuming puncturing. Chen already teaches the concept of information but does not teach mapping this data to the resource in a way that does not assume SRS candidates and puncturing occurs. It would have been obvious to modify Chen to include puncturing as in Dinan who teaches the data can be generated and mapped to the resource, as the resource in Dinan does not assume SRS candidates, as this is a conventional technique used in LTE release 10 as in Dinan ¶0088 to support HARQ-ACK and SRS in one subframe.

Regarding claim 13, Chen teaches:
The integrated circuit according to claim 8, wherein the signal is generated without assuming the SRS symbol candidates [Figure 5 and no indication of assuming SRS symbol candidates performed]
Chen teaches non-consecutive subframes sending DMRS but does not indicate that data can be allocated to the resource without assuming puncturing.
Dinan teaches  wherein data is allocated in the resource [¶0088, HARQ-ACK data allocated in resource of subframe], and some of the signal relating to the SRS symbol candidates is punctured before transmission [¶0088, UE transmits HARQ-ACK in symbol that is punctured thus puncturing occurs before transmission for at least a subframe other than the subframes in Chen].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen with that of Dinan in order to map data to the subframe without assuming puncturing. Chen already teaches the concept of information but does not teach mapping this data to the resource in a way that does not assume SRS candidates and puncturing occurs. It would have been obvious to modify Chen to include puncturing as in Dinan who teaches the data can be generated and mapped to the resource, as the resource in Dinan does not assume SRS candidates, as this is a conventional technique used in LTE release 10 as in Dinan ¶0088 to support HARQ-ACK and SRS in one subframe.
Examiner’s Note
	Examiner recommends defining a “set” as these can include any resource comprising a “set” such as symbols, and multiple non-consecutive symbols comprising DMRS, as in the convention DMRS structure, can be considered to support the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478